Exhibit LOAN AND SECURITY AGREEMENT by and among HERCULES TECHNOLOGY GROWTH CAPITAL, INC. as Borrower, THE LENDERS PARTY HERETO FROM TIME TO TIME as Lenders, and UNION BANK, N.A. as Agent and a Lender February 10, 2010 TABLE OF CONTENTS Page 1. AMOUNT AND TERMS OF CREDIT 1 1.1 Loans 1 1.2 Interest Rate Election Provisions 2 1.3 Payment of Interest 3 1.4 Maximum Rate of Interest 4 1.5 Fees 4 1.6 Repayment and Prepayment 4 1.7 Term 4 1.8 [Reserved] 4 1.9 Notes and Accounting 5 1.10 Manner of Payment 5 1.11 Withholding Taxes 5 1.12 Application of Payments 7 1.13 Use of Proceeds 7 1.14 All Obligations to Constitute One Obligation 7 1.15 Authorization to Make Loans 7 1.16 Authorization to Debit or Charge Accounts 8 1.17 Increase of Commitments and Maximum Amount; Termination and Reduction of Commitments 8 1.18 Bank Products 9 2. CONDITIONS PRECEDENT 10 2.1 Conditions Precedent to Closing 10 2.2 Further Conditions to the Loans 11 3. REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS 12 3.1 Corporate Existence; Compliance with Law 12 3.2 Executive Offices; Corporate or Other Names; Conduct of Business 12 3.3 Corporate Power; Authorization; Enforceable Obligations 13 3.4 Financial Statements; Books and Records 13 3.5 Material Adverse Change 13 3.6 Ownership of Property; Liens 13 3.7 Employment Agreements 14 3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness 14 3.9 Government Regulation 14 3.10 Margin Regulations 14 3.11 Taxes 14 3.12 ERISA 15 3.13 Litigation 15 3.14 Intellectual Property 16 3.15 Full Disclosure 16 3.16 Hazardous Materials 16 3.17 Insurance 16 3.18 Eligible Notes Receivable 17 3.19 Guaranteed Indebtedness 18 3.20 Payment of Obligations 19 3.21 Conduct of Business 19 i TABLE OF CONTENTS (continued) Page 3.22 Further Assurances; Other Matters 19 3.23 Collections and Proceeds of Collateral 20 3.24 Financial and Portfolio Covenants 21 3.25 [Reserved] 21 3.26 OFAC 21 3.27 Patriot Act 22 3.28 Solvency 22 3.29 Material Contracts 22 3.30 Investment Company; RIC Status 22 3.31 Not Plan Assets 22 3.32 Servicing of Pledged Notes Receivable and Pledged Loan Paper 22 3.33 Post-Closing Matters 24 4. NEGATIVE COVENANTS 25 4.1 Transfers 25 4.2 Changes to Name, Locations 25 4.3 Changes to Pledged Loan Paper 25 4.4 Restrictions on Fundamental Changes 25 4.5 Loans and Investments 25 4.6 Indebtedness 26 4.7 Liens and Encumbrances 26 4.8 Restricted Payments 26 4.9 Hedge Agreements 26 4.10 [Reserved] 26 4.11 Transactions with Affiliates 26 4.12 Collateral with Bailees 26 4.13 Material Contracts; Cancellation of Indebtedness 26 4.14 ERISA 27 4.15 Accounting Methods 27 4.16 Limitations on Subsidiaries 27 5. FINANCIAL REPORTS 27 5.1 Reports and Notices 27 5.2 Other Reports 28 5.3 IntraLinks/IntraAgency 29 6. CREATION OF SECURITY INTEREST 29 6.1 Grant of Security Interest; Assignment 29 6.2 Agent’s Rights 30 6.3 Power of Attorney 31 6.4 Grant of License to Use Intellectual Property 33 6.5 Chattel Paper 33 6.6 Reinstatement 33 7. EVENTS OF DEFAULT; RIGHTS AND REMEDIES 34 7.1 Events of Default 34 ii TABLE OF CONTENTS (continued) Page 7.2 Remedies 36 7.3 Waivers by Borrower 37 7.4 Proceeds 37 8. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT 37 8.1 Assignment and Participations 37 8.2 Appointment of Agent 40 8.3 Delegation of Duties 41 8.4 Agent’s Reliance, Etc 41 8.5 Bank and Affiliates 41 8.6 Lender Credit Decision 41 8.7 Indemnification 42 8.8 Successor Agent 42 8.9 Set-off and Sharing of Payments 42 8.10 Settlement Procedures; Non-Funding Lenders; Information; Actions in Concert 43 8.11 Concerning the Collateral and the Related Loan Documents 45 8.12 Agency for Perfection 46 8.13 Legal Representation of Agent 46 9. SUCCESSORS AND ASSIGNS 46 10. YIELD PROTECTION 46 10.1 LIBOR Basis Determination 46 10.2 Illegality 46 10.3 Increased Costs 47 10.4 Effect On Other Loans 48 10.5 Capital Adequacy 48 10.6 Federal Reserve System/Wire Transfers 48 10.7 Replacement of Lender in Respect of Increased Costs 48 11. MISCELLANEOUS 49 11.1 Complete Agreement; Modification of Agreement 49 11.2 Amendments and Waivers 49 11.3 Reimbursement and Expenses 51 11.4 Indemnity 52 11.5 No Waiver 52 11.6 Severability 53 11.7 Conflict of Terms 53 11.8 Notices 53 11.9 Section Titles 54 11.10 Counterparts 54 11.11 Time of the Essence 54 11.12 GOVERNING LAW; VENUE 54 11.13 DISPUTES 55 11.14 Confidentiality 55 iii INDEX OF EXHIBITS AND SCHEDULES ExhibitA Form of Revolving Loan Note ExhibitB Form of Loan Supplement ExhibitC Form of Loan Request ExhibitD Form of Notice of Continuation/Conversion ExhibitE Form of Borrowing Base Certificate ExhibitF Form of Compliance Certificate ExhibitG Form of Assignment and Assumption Agreement ExhibitH Form of Accession Agreement ScheduleA Definitions and Rules of Construction ScheduleB Scheduleof Documents ScheduleC Scheduleof Lenders and Revolving Loan Commitments ScheduleD Agent’s and Lenders’ Wire Transfer Information for Payments Schedule3.2 Executive Offices; Corporate or Other Names; Conduct of Business Schedule3.6 Bank Accounts Schedule3.7 Employment Agreements Schedule3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness Schedule3.11 Taxes Schedule3.12 ERISA Plans Schedule3.13 Litigation Schedule3.14 Intellectual Property Schedule3.16 Hazardous Materials Schedule3.29 Material Contracts Schedule4.6 Permitted Indebtedness Schedule4.7 Permitted Liens iv LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (as amended, restated, supplemented or otherwise modified and in effect from time to time, this “Agreement”), is entered into as of February 10, 2010, by and among HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Borrower”), UNION BANK, N.A. (in its individual capacity, “Bank”) for itself as a Lender and as Agent for Lenders (in such capacity, the “Agent”), and the other Lenders party hereto from time to time. Capitalized terms used in this Agreement shall have the meanings ascribed to them in ScheduleA and, for purposes of this Agreement and the other Loan Documents, the rules of construction set forth in ScheduleA shall govern. In consideration of the mutual covenants and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, Borrower, Agent and Lenders agree as follows: 1.AMOUNT AND TERMS OF CREDIT 1.1Loans. (a)Advances.Subject to the terms and conditions of this Agreement, each Lender shall extend its Pro Rata Share of Loans to Borrower from time to time until the Borrowing Termination Date.The aggregate amount of Loans to Borrower outstanding at any time shall not exceed the Borrowing Availability at such time.Prior to the Borrowing Termination Date, Borrower may repay at any time any outstanding Loans and any amounts so repaid may be reborrowed, up to Net Borrowing Availability.Loans shall be evidenced by, and repayable in accordance with, the terms of this Agreement, and, if applicable, the Revolving Loan Notes.The Pro Rata Share of the Loans of any Lender shall not at any time exceed its separate Commitment.The obligations of each Lender hereunder shall be several and not joint. (b)Loan Accounts; Revolving Loan Notes. (1)Loan Accounts; Noteless Transaction.The Principal Debt owed to each Lender shall be evidenced by one or more loan accounts or records maintained by such Lender or by Agent in the ordinary course of business.Regardless of whether a Revolving Loan Note is issued with respect to such Principal Debt, Borrower absolutely and unconditionally promises to pay to the order of each Lender, in lawful money of the United States of America, the aggregate unpaid Principal Amount owed to such Lender, together with interest thereon in accordance with the terms hereof.The loan accounts or records maintained by Agent (including, without limitation, the Register) and each Lender shall be conclusive evidence absent manifest error of the amount of the Loans made to Borrower from each Lender under this Agreement and the interest and principal payments thereon.Any failure to so record or any error in doing so shall not, however, limit or otherwise affect the obligation of Borrower under the Loan Documents to pay any amount owing with respect to the Obligations.In the event of any conflict between the accounts and records maintained by any Lender and the accounts and records of Agent in respect of such matters, the accounts and records of such Lender shall control absent manifest error. (2)Revolving Loan Notes.Upon the request of any Lender made through Agent, the Principal Debt owed to such Lender may be evidenced by a Revolving Loan Note dated as of the Closing Date (or such other date on which a Lender may become a party hereto in accordance with this Agreement) and being completed with appropriate insertions. 1 (3)Loan Reserves.Anything to the contrary in this Section1.1 notwithstanding, Agent shall have the right to establish reserves in such amounts, and with respect to such matters, as Agent in its Permitted Discretion shall deem necessary or appropriate, against the Borrowing Base, including reserves with respect to (i) sums that Borrower is required to pay (such as taxes, assessments, insurance premiums, or, in the case of leased assets, rents or other amounts payable under such leases) and has failed to pay under any Sectionof this Agreement or any other Loan Document, (ii) amounts owing by Borrower or any of its Subsidiaries to any Person to the extent secured by a Lien on, or trust over, any of the Collateral, which Lien or trust, in the Permitted Discretion of Agent likely would have a priority superior to the Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes where given priority under applicable law) in and to such item of the Collateral, (iii) the valuation of any Eligible Note Receivable, the Collateral securing any Eligible Note Receivable, or other Collateral, and (iv) the aggregate amount of unfunded commitments of Borrower to the Account Debtors under Loan Paper included in the Borrowing Base (except that any such reserves referred to in this clause (iv) shall not limit the Borrower’s ability to fund such commitments to such Account Debtors).So long as no Default or Event of Default has occurred and is continuing, Agent shall first notify and attempt to discuss with Borrower any such reserve that Agent proposes to establish unless Agent, in its Permitted Discretion, believes that exigent circumstances justify the immediate establishment of such reserve. (c)Overadvances.Borrower shall immediately repay any Overadvance.Overadvances constitute Obligations that are secured by the Collateral and entitled to all of the benefits of the Loan Documents. (d)Request and Disbursement.Borrower shall give to Agent irrevocable written notice in the form of ExhibitC (or telephonic notice confirmed in a writing in the form of ExhibitC) of each Loan requested hereunder (a “Loan Request”) no later than 10:00 a.m. (California time), (a) one (1) Business Day prior to the proposed Drawdown Date of any Reference Rate Loan and (b) three (3) Business Days prior to the proposed Drawdown Date of any LIBOR Loan.Each Loan Request shall, among other things, specify (1) the proposed Drawdown Date of the
